Citation Nr: 1550205	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss, tinnitus, and dizziness associated with left ear acoustic neuroma, status post radiation treatment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served various periods of active duty from December 1974 to June 1985, December 1990 to July 1991, July 1999 to December 2003, and October 2009 to April 2010.  He served in the Air National Guard of South Carolina from 1985 to 2010 with qualifying periods of active duty, active duty for training, and inactive duty training; the applicable periods for purposes of adjudication are specifically referenced in the decision below.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  RO jurisdiction has been transferred to the RO in Columbia, South Carolina.

In April 2014, the Veteran testified before the undersigned at a personal hearing conducted via videoconferencing technology.  The transcript of this hearing is of record.


FINDINGS OF FACT

1. Left ear hearing loss disability had its clinical onset in active service, associated with his left ear acoustic neuroma.

2. Tinnitus incurred in active service.

3. Dizziness is a symptom associated with audiological impairment.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss, tinnitus, and dizziness associated with left ear acoustic neuroma, status post radiation treatment, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify or assist is necessary.

II. Pertinent Legal Criteria and Analysis

The Veteran is seeking service connection for left ear sensorineural hearing loss, tinnitus, and dizziness associated with left ear acoustic neuroma, status post radiation treatment.  Specifically, he avers that the onset of these disabilities was during his period of active duty in 2001 (within the period of verified active duty from July 1999 to December 2003).  He indicated that the RO incorrectly denied his claim, in part, based upon an erroneous finding that his acoustic neuroma, hearing loss for VA purposes, and tinnitus developed between periods of active service (and not during a qualifying period of service).  For the reasons set forth below, the Board concludes that service connection is warranted as the record evidence shows that the clinical onset of these chronic disabilities was during his period of active service from July 1999 to December 2003.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Pursuant to VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  The Veteran's audiometric scores on the October 2010 VA examination satisfied these criteria for the left ear.  He has thus met the current disability requirement for left ear hearing loss.

As for tinnitus, this disability is susceptible to lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is a condition capable of lay observation).  Therefore, the Veteran's own testimony is sufficient to show that he has a current disability, manifested by recurrent ringing in the ears.  The reported the same on the October 2010 VA examination.  As such, the Board finds that the first element of service connection has been satisfied regarding tinnitus.

Moving onto the second element of in-service incurrence of a disease, the record evidence demonstrates that left ear hearing loss and tinnitus had its clinical onset in active service.  A June 1999 Medical Examination for Flying Personnel reveals normal hearing.  The Veteran demonstrated a hearing loss disability pursuant to 38 C.F.R. § 3.385 upon audiological examination on June 8, 2001 (Medical Examination - Flying Personnel) and also upon examination on July 9, 2002 (Hearing Conservation Data).  The Veteran also provided competent and credible testimony that he first noticed hearing loss in the 2001 timeframe, along with ringing in his ears.  See Bd. Hrg. Tr. at 4.  Thus, hearing loss for VA purposes and tinnitus have been demonstrated during a period of active duty.  

As for the final element of service connection - the link between his current disabilities and the ones diagnosed in service - the record evidence demonstrates that these are chronic disabilities stemming from the initial in-service onset.  In December 2008, the Veteran complained of decreased hearing in his left ear, feelings of being slightly off-balance/dizziness, and episodic vertigo.  He underwent an MRI, which confirmed a large left vestibular schwannoma extending into the internal auditory canal; he was diagnosed with left ear acoustic neuroma in December 2008/January 2009.  Treatment records from early 2009 show that the Veteran was undergoing radiation treatment for the left ear acoustic neuroma.  Medical treatment records from December 2008 to March 2009 show that left ear sensorineural hearing loss, tinnitus, and dizziness were associated manifestations of the left ear neuroma.  

The association of left ear hearing loss, tinnitus, and dizziness was further confirmed by Dr. J.C. who has previously evaluated the Veteran in active duty (June 2001) but also reviewed his medical history and audiograms from 1983 to 2009 for the purposes of this appeal.  In an April 2014 letter, Dr. J.C. noted normal hearing studies until June 2001 with marked asymmetric hearing loss in the Veteran's left ear with a positive standard threshold shift between 2001 and 2003.  He stated, "[L]eft ear hearing loss is most likely the result of [the Veteran's] acoustic neuroma which started in 2001.  Being a slow growing tumor, his diagnosis of acoustic neuroma was finally established in 2008. . . ."  The Board finds Dr. J.C.'s opinion to be highly probative as he demonstrated a personal and medical understanding of the Veteran's history and provided a well-reasoned medical rationale that the Veteran's left ear hearing loss is a result of the left ear acoustic neuroma which had its clinical onset in 2001, during a period of active duty.  The Board does not need to discuss whether, at the time of the December 2008 diagnosis, the Veteran had qualifying periods of active service as there is a competent, credible, and probative medical opinion establishing that the neuroma (and the associated symptoms) had its clinical onset during a period of active duty.  

Moreover, the Board notes that an October 2010 VA examination report indicates that the Veteran's tinnitus is likely associated with the hearing loss and the dizziness was associated with the Veteran's audiological impairment.  

In sum, the Board finds that the probative record evidence, both subject and objective, demonstrates that the Veteran experienced left ear hearing loss, tinnitus, and dizziness associated with his left ear acoustic neuroma coincident with a period of active service and these disabilities have continued since that time.  There is no evidence against a relationship between the Veteran's current disabilities and service, and the positive evidence remains uncontroverted by the record.  

Accordingly, because all three elements required for service connection for left ear hearing loss, tinnitus, and dizziness associated with left ear acoustic neuroma are met, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).  


ORDER

Service connection for left ear hearing loss, tinnitus, and dizziness associated with left ear acoustic neuroma, status post radiation treatment, is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


